

116 HR 6215 IH: Honest Census Communications Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6215IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Ms. Eshoo (for herself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 13, United States Code, to prohibit certain deceptive practices in relation to a census, and for other purposes.1.Short titleThis Act may be cited as the Honest Census Communications Act. 2.Prohibition on deceptive practices relating to census(a)In generalChapter 7 of title 13, United States Code, is amended by adding at the end the following:IVDeceptive Practices251.Prohibition on deceptive practices(a)No person, whether acting under color of law or otherwise, shall by any means, including by means of written, electronic or digital (including through a website, app, online forum, social media platform, streaming service, or any other means of communications using the internet or a similar communications network), or telephonic communications (including any phone call, text message, or any other communications sent, received, or transmitted using a wireless or wireline phone or a cellular or other phone network), communicate or cause to be communicated information described in subsection (b), or produce information described in such subsection with the intent that such information be communicated, if such person—(1)knows such information to be materially false; and(2)has the intent to impede or prevent another person from participating in any census under this title, including the decennial census of population.(b)Information described in this subsection is any information regarding—(1)the time, place, or manner of holding any such census; or(2)the qualifications for, or restrictions on, participation in any such census.(c)Any individual who violates subsection (a) shall be fined an amount equal to the maximum penalty provided under subsection (d), imprisoned for not more than 5 years, or both.(d)A civil penalty of not more than $11,181 may be assessed against any individual who violates subsection (a)..(b)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following:Subchapter IV—Deceptive Practices 251. Prohibition on deceptive practices..